DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer peripheral side” of a distal end portion and the angular range in which the circular edge is formed in “a vertical section including a central axis line of the tool body” as on claim 1; “a dimension of the circular edge for the side surface in the direction that perpendicularly intersects the direction of the central axis line is equal to or less than 0.75mm” as on lines 6-7 of claim 3 and on lines 9-11 of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recite the following terms that need to be further defined:
	Claim 1: “outer peripheral side of a distal end portion” and “vertical section”;
	Claim 2: “bottom surface” and “side surface in the vertical section”;
	Claim 3: “side surface” and “a bottom surface of the distal end portion in the vertical section”;
	Claim 4: ““bottom surface”; “side surface in the vertical section”; “side surface” and “a bottom surface of the distal end portion in the vertical section”;
 These terms are catalogued as relative terms and it is unclear in relation to what are these terms being taken from, therefore rendering the claim(s) indefinite.
Claim 1 recites on line 4-5 that “an angular range in which the circular edge is formed in a vertical section including a central axis line of the tool body”.  However, it is unclear where exactly is this vertical section that includes a central axis line of the tool body is disposed at?  Is this the actual central axis?  Is this vertical section, a side surface?  The metes and bounds of where this angular range is taken from need to be further clarified.
Claim 2 recites on line 4 “a bottom surface” and “a side surface in the vertical section”.  It is unclear in relation to what is this bottom surface, catalogued as bottom surface? It is also unclear where exactly the side surface is being disposed at.  Is the side surface, the vertical section?
Claim 3 recites on lines 2-5 “a side surface…the side surface of the distal end portion of the tool body to a bottom surface of the distal end portion in the vertical section”.  The way these limitations have been set forth is unclear and confusing.  First, there is insufficient antecedent basis for “the side surface of the distal end portion, since no side surface of the distal end portion has been previously set forth.  Is the side surface of line 2 in claim 3 the same as the side surface of the distal end portion of line 3 in claim 3 or the same as the outer peripheral side of line 2 of claim 1?  Similarly, it is unclear where exactly this vertical section is being taken at/from? 
Claim 4, recites on lines 1-11: “the circular edge is formed, as a circular edge for a bottom surface” and “a side surface in the vertical section” and “the circular edge is formed, as a circular edge for a side surface…the side surface of the distal end portion of the tool body to a bottom surface of the distal end portion in the vertical section”. The way these limitations have been set forth is unclear and confusing.  First it is unclear how many circular edges are being disclosed.  Are there two circular edges? Is it a single circular edge?  Second, it is unclear how many side surfaces are being disclosed.  In relation to what is this bottom surface, catalogued as bottom surface? It is also unclear where exactly the side surface(s) as claimed is being disposed at.  Is the side surface, the vertical section? There is also is insufficient antecedent basis for “the side surface of the distal end portion (line 8), since no side surface of the distal end portion has been previously set forth.  Is the side surface of line 4 in claim 4 the same as: 1) the side surface of line 7 in claim 4? Or 2) the side surface of the distal end portion of line 3 in claim 4 or 3) the same as the outer peripheral side of line 2 of claim 1?  Similarly, it is unclear where exactly this vertical section is being taken at/from? 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is noted that claim 1 sets forth a single “circular edge” having “an angular range in which the circular edge is formed in a vertical section”.  As best understood, in view of the drawings as filed, this is referring to Figure 2.  
For claim 3, it is noted that if the circular edge is formed “from a position having a tangential line in a direction parallel to the central axis line in the side surface of the distal end portion of the tool body to a bottom surface of the distal end portion in the vertical section” and the circular edge is defined by having “a dimension of the circular edge for the side surface in the direction that perpendicularly intersects the direction of the central axis line”, then claim 3 fails to further limit claim 1 since, the circular edge is being defined as having an angular range formed in a vertical section.  As best understood, and in view of Figure 6 as filed, there is no angular range formed in a vertical section, but rather in a horizontal section as such, claim 3 fails to further limit claim 1.
For claim 4, first it is noted that, as best understood, it seems that claim 4 sets forth two circular edges.  Since claim 1 sets forth a single circular edge, claim 4 fails to further limit claim 1, making claim 4 broader than claim 1 rather than further limiting claim 1.  Similarly, it is noted that if the circular edge is formed “from a position having a tangential line parallel to the central axis line in the side surface of the distal end portion of the tool body to the bottom surface of the distal end portion in the vertical section” and the circular edge is defined by having “a dimension of the circular edge for the side surface in the direction that perpendicularly intersects the direction of the central axis line”, then claim 4 fails to further limit claim 1 since, the circular edge is being defined as having an angular range formed in a vertical section.  As best understood, and in view of Figure 6 as filed, there is no angular range formed in a vertical section, but rather in a horizontal section as such, claim 4 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budda et al. US 2014/0133926 (hereafter--Budda--).
In regards to claim 1, Budda discloses a radius endmill (10) comprising a circular arc edge (82) provided on an outer peripheral side of a distal end portion of a tool body (as in Figure 3c), wherein an angular range (α1) in which the circular arc edge (82) is formed in a vertical section (76) including a central axis line (AR) of the tool body (12 and 14) is less than 30˚ (see claim 4 which claims that the angular range α1 is 25˚, which satisfies the claimed limitation less than 30˚.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda et al. US 2014/0133926 (hereafter--Budda--) as applied to claim 1 above.
In regards to claim 2, Budda discloses the radius endmill according to claim 1, Budda also discloses that the circular arc edge (82) is formed, as a circular arc edge for a bottom surface (as in Figure 3c, refer to surface 90), at least from a position (58) having a tangential line in a direction that perpendicularly intersects the central axis line in the bottom surface (90) of the distal end portion of the tool body to a side surface in the vertical section (76), and a dimension (Wc as in annotated Figure 3c below) of the circular arc edge for the bottom surface in the direction of the central axis line.

    PNG
    media_image1.png
    640
    757
    media_image1.png
    Greyscale

However, Budda fails to disclose that the dimension (Wc) is equal to or less than 0.75 mm.
Since Budda does, however, disclose that the circular edge (82) has a dimension (Wc as in annotated Figure 3c below); the dimension of the circular edge constitutes a defined value of the cutting tool. Therefore, the dimension of the circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired dimension will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a circular edge having a defined dimension, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s circular edge dimension to be as desired such as equal to or less than 0.75 mm. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budda et al. US 2014/0133926 (hereafter--Budda--).
This line of rejection of Budda has been made, as best understood in view of the 112 rejection above.
In regards to claim 1, Budda discloses a radius endmill (10) comprising a first and second circular arc edges (82 and 78) provided on an outer peripheral side of a distal end portion of a tool body (as in Figure 3c), wherein an angular range (α1 of 82) in which the first circular edge (82) is formed in a vertical section (76) including a central axis line (AR) of the tool body (12 and 14) is less than 30˚ (see claim 4 which claims that the angular range α1 is 25˚, which satisfies the claimed limitation less than 30˚); and wherein an angular range in which the second circular edge (78) is formed in a horizontal section (60) that intersects the central axis line (AR) of the tool body (12 and 14) is of a value.

    PNG
    media_image2.png
    633
    560
    media_image2.png
    Greyscale

However, Budda fails to disclose that the angular range of the second circular edge is less than 30˚.
Since Budda does, however, disclose that there is a second circular edge (78) that has an angular range (see annotated Figure 3c above); the angular range to which the second circular edge is set, constitutes a defined value of the cutting tool. Therefore, the angular range of the second circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired angular range will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a circular edge having a defined angular range, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s circular edge dimension to be as desired such as less than 30˚. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 2, Budda as modified discloses the radius endmill according to claim 1, Budda as modified also discloses that the first circular arc edge (82) is formed, as a first circular arc edge for a bottom surface (as in Figure 3c, refer to surface 90), at least from a position (58) having a tangential line in a direction that perpendicularly intersects the central axis line in the bottom surface (90) of the distal end portion of the tool body to a side surface in the vertical section (76), and a dimension (D-1 as in annotated Figure 3c above) of the circular arc edge for the bottom surface in the direction of the central axis line.
However, Budda fails to disclose that the dimension (D-1) is equal to or less than 0.75 mm.
Since Budda does, however, disclose that the first circular edge (82) has a dimension (D-1 as in annotated Figure 3c above); the dimension of the first circular edge constitutes a defined value of the cutting tool. Therefore, the dimension of the first circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired dimension will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a first circular edge having a defined dimension, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s first circular edge dimension to be as desired such as equal to or less than 0.75 mm. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 3, Budda discloses the radius endmill according to claim 1, Budda also discloses that the second circular arc edge (78) is formed, as a second circular arc edge for a side surface (as in Figure 3c, refer to surface 62), from a position having a tangential line in a direction parallel to the central axis line in the side surface of the distal end portion of the tool body to a bottom surface of the distal end portion in the vertical section, and a dimension (D-2 as in annotated Figure 3c above) of the second circular arc edge for the side surface in the direction that perpendicularly intersects the direction of the central line.
However, Budda fails to disclose that the dimension (D-2) is equal to or less than 0.75 mm.
Since Budda does, however, disclose that the second circular edge (78) has a dimension (D-2 as in annotated Figure 3c above); the dimension of the second circular edge constitutes a defined value of the cutting tool. Therefore, the dimension of the second circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired dimension will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a second circular edge having a defined dimension, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s second circular edge dimension to be as desired such as equal to or less than 0.75 mm. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
 In regards to claim 4, Budda as modified discloses the radius endmill according to claim 1, Budda as modified also discloses that the first circular arc edge (82) is formed, as a first circular arc edge for a bottom surface (as in Figure 3c, refer to surface 90), at least from a position (58) having a tangential line in a direction that perpendicularly intersects the central axis line in the bottom surface (90) of the distal end portion of the tool body to a side surface in the vertical section (76), and a dimension (D-1 as in annotated Figure 3c above) of the circular arc edge for the bottom surface in the direction of the central axis line; and that the second circular arc edge (78) is formed, as a second circular arc edge for a side surface (as in Figure 3c, refer to surface 62), from a position having a tangential line parallel to the central axis line in the side surface of the distal end portion of the tool body to a bottom surface of the distal end portion in the vertical section, and a dimension (D-2 as in annotated Figure 3c above) of the second circular arc edge for the side surface in the direction that perpendicularly intersects the direction of the central line.
However, Budda fails to disclose that the dimension (D-1) is equal to or less than 0.75 mm.
Since Budda does, however, disclose that the first circular edge (82) has a dimension (D-1 as in annotated Figure 3c above); the dimension of the first circular edge constitutes a defined value of the cutting tool. Therefore, the dimension of the first circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired dimension will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a first circular edge having a defined dimension, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s first circular edge dimension to be as desired such as equal to or less than 0.75 mm. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
However, Budda fails to disclose that the dimension (D-2) is equal to or less than 0.75 mm.
Since Budda does, however, disclose that the second circular edge (78) has a dimension (D-2 as in annotated Figure 3c above); the dimension of the second circular edge constitutes a defined value of the cutting tool. Therefore, the dimension of the second circular edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the desired dimension will depend on the type of material being machined in order to machine the workpiece with lower power consumption and reduced vibrations (see paragraphs [0040-0044]. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a second circular edge having a defined dimension, was disclosed in the prior art by Budda, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Budda’s second circular edge dimension to be as desired such as equal to or less than 0.75 mm. In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722